DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-9, 16, 26, and 35-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US 20160266294).
Regarding claim 6, Yoon discloses (Figs. 1-25) a wire grid polarizing plate comprising: a plurality of fine metal wires (121; section 0059) extending in a predetermined direction to form a fine metal wire region so that a polarization reflection axis direction of the wire grid polarizing plate substantially parallel to the predetermined direction, and a different fine metal wire (121a, 121b), provided within the fine metal wire region, having a structure different from that of peripheral fine metal wires of the plurality of fine metal wires (121), so as to provide a region for emitting diffracted light in reflection observation (section 0006). 
Regarding claim 7, Yoon discloses (Figs. 1-25) the different fine metal wire (121a, 121b) is at least one selected from the group consisting of a fine metal wire (121) provided in the wire grid polarizing plate to form a broken line (121a, 121b) and a final metal wire having a width or a height different from that of the peripheral final metal wires (sections 0060, 0066-0067). 
Regarding claim 8, Yoon discloses (Figs. 1-25) the different fine metal wire (121a, 121b) is the fine metal wire having a width or a height different from that of the peripheral fine metal wires (sections 0060, 0066-0067).
Regarding claim 9, Yoon discloses (Figs. 1-25) an extension direction of the different fine metal wire (121a, 121b) is substantially parallel with the predetermined direction in which the plurality of fine metal wires (121) extend. 
Regarding claim 16, Yoon discloses (Figs. 1-25) a distance between the fine metal wires (121) in the fine metal wire region ranges from 50 nm to 150 nm (section 0058).
Regarding claim 26, Yoon discloses (Figs. 1-25) the wire grid polarizing plate contains a plurality of different fine metal wires (121a, 121b) each having a structure different from that of the peripheral fine metal wires (121), and the plurality of different fine metal wires are disposed to form an abnormal structure region in the fine metal region. 
Regarding claim 35, Yoon discloses (Figs. 1-25) a method of manufacturing a wire grid polarizing plate having a fine metal wire region (120), comprising: a fine metal wire forming step of forming a plurality of fine metal wires (121) extending in a predetermined direction on a substrate (110) to form the fine metal wire region; and a step of forming a different fine metal wire (121a, 121b) having a structure different from that of peripheral fine metal wires on the substrate to be included in the fine metal wire region at a same time as, or at a different step from, the fine metal wire forming step, so that the different fine metal wire is formed within the fine metal wire region (sections 0059, 0064).
Regarding claim 36, Yoon discloses (Figs. 1-25) a concavo-convex structure forming step of forming a concavo-convex structure (121, 140) extending in the predetermined direction on the substrate; and a step of forming a convex portion (121a, 121b, 140) having a structure different from that of peripheral convex portions on the substrate at a same time or a different step as/from the concavo-convex structure forming step (sections 0059, 0064).
Regarding claim 37, Yoon discloses (Figs. 1-25) the plurality of fine metal wires contains aluminum (section 0059).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 15, 24, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon.
Regarding claim 10, Yoon does not necessarily disclose the different fine metal wire has a width or a height different in a range of 3% or more from that of the peripheral fine metal wires. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular widths or heights, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 15, Yoon does not necessarily disclose the different fine metal wire has a structure where the width or the height of the fine metal wire is different in a range of 3% to 60% from that of the peripheral fine metal wires. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular widths or heights, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 24, Yoon does not necessarily disclose the different fine metal wire has a portion having a length ranges from 50 nm to 800 nm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular lengths, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 27, Yoon does not necessarily disclose a width of the abnormal structure region, in a direction perpendicular to a direction in which the different fine metal wires extend, ranges from 50 nm to 800 nm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular widths, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 28, Yoon does not necessarily disclose a width of the abnormal structure region, in a direction perpendicular to a direction in which the different fine metal wires is the same as or less than a wavelength of light desired for polarization separation. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular widths, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 29, Yoon does not necessarily disclose a width of the abnormal structure region in a direction, in which the different fine metal wires of the abnormal structure extend, ranges from 50 nm to 800 nm. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular widths, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 30, Yoon does not necessarily disclose a width of the abnormal structure region in a direction in which the fine metal wires of the abnormal structure region extend is the same as or less than a wavelength of light desired for polarization separation. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular widths, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 18, 20-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Suto (US 20170315281).
Regarding claim 18, Yoon does not necessarily disclose a substrate having a concavo-convex structure extending in a particular direction on a surface thereof, wherein the plurality of fine metal wires is provided on the concavo-convex structure of the substrate.
Suto discloses (Figs. 1-8B) a substrate (7) having a concavo-convex structure (5) extending in a particular direction on a surface thereof, wherein the plurality of fine metal wires (9) is provided on the concavo-convex structure of the substrate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Suto to obtain a polarization function and to transmit a different polarization component for each region provided in the surface of the polarizing plate. 
Regarding claim 20, Yoon does not necessarily disclose the concavo-convex structure of the substrate includes a convex portion having a structure different from that of peripheral convex portions.
Suto discloses (Figs. 1-8B) the concavo-convex structure (5) of the substrate includes a convex portion having a structure different from that of peripheral convex portions (section 0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Suto to obtain a polarization function and to transmit a different polarization component for each region provided in the surface of the polarizing plate.
Regarding claim 21, Yoon does not necessarily disclose the concavo-convex structure of the substrate includes the convex portion having a structure where a width or a height is different in a range of 3% to 60% from that of the peripheral convex portions.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular widths or heights, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 22, Yoon does not necessarily disclose a distance between convex portions of the concavo-convex structure of the substrate ranges from 50 nm to 150 nm.
Suto discloses (Figs. 1-8B) a distance between convex portions of the concavo-convex structure (5) of the substrate ranges from 50 nm to 150 nm (section 0029). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Suto to obtain a polarization function and to transmit a different polarization component for each region provided in the surface of the polarizing plate.
Regarding claim 25, Yoon does not necessarily disclose the length of the portion of the different fine metal wire is the same as or less than a wavelength of light desired for polarization separation. 
Suto discloses (Figs. 1-8B) the length of the portion of the different fine metal wire is the same as or less than a wavelength of light desired for polarization separation (sections 0033-0035, 0068). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Suto to obtain a polarization function and to transmit a different polarization component for each region provided in the surface of the polarizing plate. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Suto so that the polarizers could be arranged in arbitrary positions and orientations in the same plane. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Suto and Meng et al. (US 20120206805).
Regarding claim 19, Yoon does not necessarily disclose the plurality of fine metal wires is provided to be unevenly distributed on one-side surfaces of convex portions of the concavo-convex structure of the substrate.
Meng discloses (Figs. 1-16) the plurality of fine metal wires (110) is provided to be unevenly distributed on one-side surfaces of convex portions of the concavo-convex structure (104) of the substrate (102). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Meng to polarize light in the visible to near-visible spectrum and to polarize light in the infrared spectrum.
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Takeda (US 20180081103).
Regarding claim 31, Yoon does not necessarily disclose a method of observing a polarizing direction of the fine metal wire region of the wire grid polarizing plate, the method comprising: applying light to a surface having the fine metal wire region of the wire grid polarizing plate; and observing the surface having the fine metal wire region of the wire grid polarizing plate from an angle that is not a regular reflection direction of the light applied, so as to observe a bright line that corresponds to a polarizing direction of the surface having the fine metal wire region. 
Takeda discloses (Figs. 1-19) a method of observing a polarizing direction of the fine metal wire region (10) of the wire grid polarizing plate (1), the method comprising: applying light to a surface having the fine metal wire region of the wire grid polarizing plate; and observing the surface having the fine metal wire region of the wire grid polarizing plate from an angle that is not a regular reflection direction of the light applied, so as to observe a bright line that corresponds to a polarizing direction of the surface having the fine metal wire region (sections 0019, 0074-0078, 0083-0088). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Takeda to obtain desired polarized light characteristics and to minimize color variation.  
Regarding claim 32, Yoon does not necessarily disclose a polarization axis direction of a wire grid polarizing plate is estimated by the observation.
Takeda discloses (Figs. 1-19) a polarization axis direction of a wire grid polarizing plate (1) is estimated by the observation. (sections 0019, 0074-0078, 0083-0088). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Takeda to obtain desired polarized light characteristics for industrial applicability and to minimize color variation.  
Response to Arguments
Applicant’s arguments with respect to claims 6-10, 15-16, 18-22, 24-32, and 35-37 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the prior art is silent about the problem solved (improving visibility) and that the present invention makes it possible to achieve an arrangement of the fine metal wires by macroscopic observation. This is not persuasive. No structural difference exists between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/            Primary Examiner, Art Unit 2871